DETAILED ACTION
Vacuum Pod Configured to Couple to One or More Accessories
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action hxas been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-07-2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7 12-14 18,20-22,26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US20140245562A1).
Regarding claim 1, Conrad teaches a
 a handle (handle 5017, figure 34);
a vacuum pod body (surface cleaning unit 5004, figure 35) including a receptacle (chassis portion 5002, figure 14 ) that defines a channel (hollow interior 1210, using figure 17 to show the inner workings of 5002) extending in a direction generally parallel to a longitudinal axis of the vacuum pod (surface cleaning apparatus 5001, figure 35), wherein the channel includes first and second retention arms (combined latch members 1211 with engagement end 1213 pivot after being bias by spring 1215, figures 17 para 0020, 0184-0189) that are biased inwardly into the channel;
a dust cup (explained in para 118-120, surface cleaning apparatus has air treatment member which is cyclone bin assembly 9) removable coupled to the vacuum pod body; 
a flexible hose (hose 1007, figure 17) configured to transition between an expanded and a retracted position (para 0184-0188); and 
 ( securement mechanism 1208, figure 17 ; which is apart inner workings of the chassis portion so therefore when 5002 is removed as shown in figure 35 from vacuum pod body 1208 is also removed) configured to be removably coupled to the vacuum pod body (para 0250, 0251), a first end of the flexible hose  is coupled to the vacuum pod body (figure 35) and a second end of the flexible hose is coupled to the coupling ( securement mechanism 1208, figure 17), wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position, the coupling including a catch (contact portions 1214 which would be included on handle see figure 17, para 0185-00186) that is configured to urge the first and second retention arms outwardly when the coupling is urged into engagement with the receptacle (figure 17 is used to shown the inner workings of chassis portion 5002, the contact portions which is apart of coupling 1208 urge retention arm members 1211 with engagement end 1213 outward as indicated by arrows and described in para 00183-00186, this causes coupling to be engage with receptacle allow the hose to be out of its compressed state)

	Regarding claim 2, Conrad teaches a suction motor cavity and at least a portion of the dust cup (cyclone bin assembly 9, figure 1- 3) extends between the suction motor cavity (para 0118 motor housing 12, figure 1- 3) and the handle (handle 5017, figure 35, para 0118).
(cyclone chamber 10, para 0123-0124, figure 2-3,11) and a debris collection region (dirt collection chamber 11, para 0123-0124, figures 2-3, 11) wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (motor housing 12, figure 2-3,11 and the handle (handle 5017, 35).
	Regarding claim 5, Conrad teaches the a first and the a second retention arms are disposed on opposing longitudinal sidewalls of the channel (latch members 1211 with engagement ends 1213, figure 17) and a retention hook (rollers 1216 , figure 17 para 0189) is disposed on a distal end wall of the channel, the retention hook is biased (rollers 1216, figure 17 para 0189 described absorbing force from the spring 1200) inwardly into the channel in a direction generally parallel to a longitudinal axis of the channel, the distal end wall being opposite an open end of the channel (para 0188-0189 figure 17).
	Regarding claim 7, Conrad teaches includes catch plurality of grooves (catch 1214, sets on the groove as shown in figure 17), each groove being configured to engage a corresponding one the first and second retention arms (when users press 1214 this causes engagement of 1211 and 1213 para 0183-00186).
Regarding claim 20, Conrad teaches a distal end wall (see rollers 1216 and area above, figure 17) is located and an open end (see below 1216, where 1007, figure 17) that is opposite the distal end wall.
(see rollers 1216, figure 17, para 0188-0190 absorbs force of the spring 1200) that is biased into the channel.
Regarding claim 22, Conrad teaches the coupling (securement mechanism 1208, figure 17) is urged into engagement with the receptacle, the coupling urges the retention hook (rollers 1216, figure 17, para 0188-0190 when engage the rollers move to allow the hose to expand) in a direction outwardly from the channel.
	Regarding claims 12-14, 18 26-27 Conrad teaches all the elements addressed in claims 1-3,5 ,20-21 which share the same claimed features, therefore the same rejection applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11,23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20180132683 A1 ) in view of Conrad (US  20120222251A)
Regarding claim 9, Walker, teaches (Paragraphs [0031,0034];Figures 1-3,5-6) handle (handle 102); a dust cup(dirt container 108); a fluid conduit (flexible hose 310) fluidly coupled to the dust cup, the fluid conduit including: a flexible hose (flexible hose 310) having a first end and a second end, the flexible hose being configured to transition between an expanded and a retracted position; and a coupling (first coupling mechanism 320)  including a catch (catch end 330), the coupling being coupled to the second end of the flexible hose; and a vacuum pod body (housing 104)  coupled to the first end of the flexible hose, the vacuum pod body defining a receptacle (blind hole 304) for receiving at least a portion of the catch (Paragraphs 0045-0047; Figures 5-6).
However Walker, fails to teach to a channel having a first and a second retention arm, the first and second retention arms being configured to engage corresponding grooves defined in the catch and grooves.
Conrad teaches a channel (suction hose recess 254, figure 3) having a first and a second retention arm (detent members 260, 262, figures 1-3 ), and grooves (266, figure 1) within the catch ( hose segment 264, figure 1)that receive first and second retention arm (see para 0092)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the receptacle where hose is 
	Regarding claim 10, Walker, as modified, teaches (Abstract, Paragraph [0033-0036]; Figure 1-2) wherein the vacuum pod body (housing 104) defines a suction motor cavity (motor fan assembly 200) and at least a portion of the dust cup (dirt container 108) extends between the suction motor cavity and the handle (handle 102).
Regarding claim 11, Walker, as modified,  teaches (Paragraphs [0031-0036]; Figures 1-2) wherein the dust cup (dirt container 108)  includes a cyclonic region (dirt separation 110) and a debris collection region, wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (motor fan assembly 200) and the handle (handle 102).
	Regarding claim 23, Walker fails to teach wherein the distal end wall includes a retention hook that is biased into the channel.
Conrad teaches wherein the distal end wall includes a retention hook (See notch 270, figure 0093) that is biased into the channel.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Walker to include the design of Conrad. This modification would result in improving the storage capabilities of the 
Regarding claim 24, Walker as modified teaches a distal end wall (figure 3)  is located and an open end (figure 3 ) that is opposite the distal end wall.
Regarding claim 25, Walker as modified  teaches the coupling  (first coupling mechanism 320, figure 1)) is urged into engagement with the receptacle, the coupling urges the retention hook (see para 0093 of Conrad, figures 1-3)in a direction outwardly from the channel.
Response to Arguments
Applicant's arguments filed 03-07-2022 have been fully considered but they are not persuasive. Regarding the misunderstanding about claim 9 arguments from office dated 6-30-2021, Examiner acknowledges that bias is not in claim 9, however the new rejection relies on different combination of prior art therefore the argument is moot. Regarding the arguments for claims 1 and 12, examiner has reconsider the prior art, and has put together new rejection using prior art on the record. 
Regarding applicant argument that Conrad (US20140245562A1) latch members and engagement end fail to meet limitation regarding first and second retention arms. Conrad discloses that latch members are frictionally engage when contact portions 1214 are not engaged by a user. However, disclosed in para 0186 the latch members are pivoted outwardly when 1214 (the catch) is engaged.  Figure 17 shows the inner 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723           

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723